Citation Nr: 1624507	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  08-39 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a skin disorder, to include chloracne, and to include as due to in-service herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, which includes service in the Republic of Vietnam from January to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The matter has since been transferred to the RO in Chicago, Illinois.

In September 2010, the Veteran testified before a Veterans Law Judge (VLJ) at the Chicago, Illinois RO.  A transcript of the proceeding is associated with the claims file.  As noted in the Board's November 2015 remand, the Veteran was informed that the VLJ who conducted the September 2010 hearing was no longer employed by the Board, and he did not request a new hearing before a different VLJ.  Thus, a new hearing is not required prior to adjudicating the instant appeal.  

Notably, the Board previously denied the Veteran's claim in October 2014; however, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran, though his representative, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (joint motion), requesting that the Board's decision be partially vacated and remanded.  In September 2015, the Court granted the joint motion and remanded the case to the Board for further appellate review.  The Board subsequently remanded the case for additional development in November 2015.  

This is a paperless appeal located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system contains treatment records from the Hines VA Medical Center dated between January 2011 and May 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he has a skin disorder due to in-service exposure to herbicides.  As set forth in his September 2010 hearing testimony, the Veteran maintains that he began to notice skin problems while in service, specifically, break-outs that resembled reactions to poison ivy on his legs and near his waist.  The Veteran has also reported that he developed lumps on his arms in or around 1967 and that a private physician diagnosed him with chloracne in or around 1995.  As noted in previous orders by the Board, the Veteran served in the Republic of Vietnam, and exposure to herbicides is therefore presumed.  Before a decision can be reached on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

As set forth in the August 2015 joint motion, in rendering its October 2014 decision, the Board erred as a matter of law by failing to adequately address potentially relevant evidence suggesting in-service and post-service incurrences of skin conditions and to discuss whether, in light of such evidence, the Veteran should have been afforded a VA examination.  

As noted in the Board's November 2015 remand, an October 1966 service treatment record provides that the Veteran had a rash under both thighs that was diagnosed as a tinea infection.  According to a March 1968 report of medical examination on separation from service, the Veteran's skin was clinically evaluated as normal.  

Following service, the Veteran was treated for a skin disorder in March 1991.  The March 1991 VA treatment record notes that the Veteran reported chronic itching all over for approximately 20 years, but there was no corresponding rash.  The diagnosis was listed as "pruritus - cause?"  A January 1994 VA treatment record notes that the Veteran had papular lesions on his scalp and neck, in addition to tinea on his upper left arm.  A June 2011 VA treatment record notes a diagnosis of seborrheic keratosis based on skin biopsies.  VA treatment records also note a history of treatment for psoriasis.  

In light of these treatment records and the Veteran's contentions regarding possible diagnoses of chloracne and melanoma, the Board remanded the Veteran's claim, in pertinent part, for a VA examination to clarify any current diagnoses and to provide an etiology opinion regarding any diagnosed skin disorder.  The Veteran was afforded a VA examination in December 2015.  The examiner rendered diagnoses of actinic keratosis and seborrheic dermatitis.  Additionally, the examiner opined that because the Veteran did not have a diagnosis of chloracne, it was less likely than not that the Veteran had chloracne that was related to service.  However, the examiner failed to offer an opinion as to whether any current skin disorder was incurred in or caused by service, including in-service herbicide exposure.  Accordingly, the Veteran's claim must be remanded to obtain a supplemental medical opinion regarding the etiology of any current skin disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (providing that once VA undertakes an effort to provide an examination, it must ensure the examination was adequate).  

The Board notes that VA treatment records were last associated with the Veteran's claims file in May 2014.  On remand, the AOJ should obtain and associate with the Veteran's claim file any outstanding VA and private medical records pertaining to the Veteran's claimed skin disability.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(1)-(2).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c), and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).

2.	Thereafter, obtain an addendum opinion from the December 2015 VA examiner.  If this examiner is no longer available, obtain another opinion from an appropriate examiner regarding the nature and etiology of the Veteran's claimed skin disability.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any current skin disorder manifested in, or is otherwise etiologically related to, his active duty service.  

In rendering this opinion, the examiner should, at a minimum, note and discuss the Veteran's in-service herbicide exposure, the October 1966 service treatment record noting a tinea infection under both thighs, and the Veteran's September 2010 hearing testimony regarding in-service skin break-outs that resembled reactions to poison ivy.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale should be provided for any opinion expressed.  

3.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

